DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
USPN 8,805,946 to Glommen and USPGPub 2014/0282036 to Shottan et al. are relevant prior art. Glommen ‘946 disclose a template/profile (fig. 4A-402 template; col. 2, line 55-first visitor profile); a user interface (fig. 4A-404 user interface; fig. 8A-fig17-text fields); tags (col. 9, lines 50-55-data collection process works by the tag); properties (fig. 4A-406, 408); and traits/badges (col. 10, lines 5-20; fig. 7-badge). Shottan et al. “036 disclose analyzing tags and profiles (0050); user interface (0053, 0054-shopping cart) and importing a pre-existing file (0040; fig. 26A). Glommen ‘946 and Shottan et al. ‘036 do not disclose the combination of claim features linked to the presentation of prompts comprising the sequence of configuration steps comprising the plurality of attributes associated with a the tag object for a content page as claimed in detail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451